Case 0:19-cv-61620-JEM Document 16 Entered on FLSD Docket 12/26/2019 Page 1 of 1




                         UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION
                        Case Number: 19-61620-CIV-MARTINEZ-SNOW

  JACKSON SAINVIL, individually and on behalf
  of all others similarly situated,
           Plaintiff,

  vs.

  FASHION NOVA, INC.,
        Defendants.
  _____________________________________/

                     AMENDED FINAL ORDER OF DISMISSAL AND
                   ORDER DENYING ALL PENDING MOTIONS AS MOOT

         THIS MATTER is before the Court upon the parties’ Joint Stipulation of Dismissal with

  Prejudice, [ECF No. 14]. The Court previously entered an Order of Dismissal without Prejudice,

  [ECF No. 15]. That Order, [ECF No. 15], is hereby VACATED and AMENDED as follows. It

  is:

         ADJUDGED that all claims asserted by Plaintiff in his individual capacity are

  DISMISSED with prejudice. All class claims alleged against Defendant are DISMISSED

  without prejudice. All parties shall bear their own attorney’s fees and costs. It is also:

         ADJUDGED that all pending motions in this case are DENIED AS MOOT, and this case

  is CLOSED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 26th day of December, 2019.


                                                        ___________________________________
                                                        JOSE E. MARTINEZ
                                                        UNITED STATES DISTRICT JUDGE

  Copies provided to:
  Magistrate Judge Snow
  All Counsel of Record
